DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claim of priority to U.S. Patent Application No. 16/684,121, filed 11/14/2019, now U.S. Patent No. 11,222,401, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 03/04/2022 was reviewed and the listed references were noted.

Drawings
The 10 page drawings have been considered and placed on record in the file.

Status of Claims
Claims 1-20 are pending.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  In order to expedite the processing/approval of the terminal disclaimer, Applicants may choose to file an electronic terminal disclaimer (eTerminal Disclaimer) by referring to the following website:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the parent U.S. Patent No. 11,222,401.  Although the conflicting claims are not identical, they are not patentably distinct from each other, because claims of the instant application is generic to all that is recited in claims of the U.S. Patent No. 11,222,401.  The following chart compares Claim 1 of the instant application with Claim 1 of the Patent No. 11,222,401.

Instant Application
Patent Application No. 11,222,401
1. A middle frame image processing apparatus comprising: 
a first image sensor configured to output a first middle frame image data object based on a first full frame image size and a middle frame image size; 
a second image sensor configured to output a second middle frame image data object based on a second full frame image size and the middle frame image size; and 
a processor that is in data communication with the first image sensor and the second image sensor, the processor configured to: 
select an image sensor from the first image sensor and the second image sensor; 




receive a middle frame image data object from the selected image sensor, wherein the middle frame image data object is one of the first middle frame image data object and the second middle frame image data object; and 
process the middle frame image data object.
1. A middle frame image processing apparatus comprising: 
a first image sensor configured to output a first middle frame image data object based on a first full frame image size and a middle frame image size; 
a second image sensor configured to output a second middle frame image data object based on a second full frame image size and the middle frame image size; 
an image frame multiplexer that is in data communication with the first image sensor and the second image sensor, and is configured to receive the first middle frame image data object from the first image sensor; and receive the second middle frame image data object from the second image sensor, and wherein the image frame multiplexer is configured to output a selected middle frame image data object of the first middle frame image data object or the second middle frame image data object; and 
a processor communicable with the image frame multiplexer, the processor configured to: 
receive the selected middle frame image data object from the image frame multiplexer; and 
process the selected middle frame image data object.


	
Allowable Subject Matter
The claims of the instant application are not rejected over prior art references and will be allowed if the rejection of claims based on non-statutory double patenting, as presented above, is overcome.  The following is a statement of reasons for the indication of allowable subject matter:  Consider Claim 1,  the closest prior art, Sarwari et al. (US 8,754,941) discloses “A middle frame image processing apparatus comprising: a first image sensor configured to output a first middle frame image data object based on a first full frame image size and a middle frame image size; a second image sensor configured to output a second middle frame image data object based on a second full frame image size and the middle frame image size” (Sarwari, Column 1, “Summary”, lines 29-37 where the disclosure is made that the use of a plurality of imagers, each imager containing a sensor array, and all mentioned imagers being capable of capturing image frames of the object of interest based on the size of the frame of the object of interest.  Column 4, lines 4-19 and Fig. 3 disclose the use of the multitude of sensors, located within respective imagers, in order to obtain a primary rectangular image and that rectangular image being based upon a full sized, original source image); “and a processor that is in data communication with the first image sensor and the second image sensor; the processor configured to: select an image sensor from the first image sensor and the second image sensor (Sarwari, Column 3, lines 45-49, where a multiplexer is disclosed to select the image data from the sensors).  However, the cited prior art reference does not provide a motivation to teach the ordered combination of: “receive a middle frame image data object from the selected image sensor, wherein the middle frame image data object is one of the first middle frame image data object and the second middle frame image data object; and process the middle frame image data object.”  Independent Claim 11 includes the similar allowable subject matter.  Dependent claims 2-10 and 12-20 are not rejected over prior art due to their dependencies from independent Claims 1 and 11, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Siamak Harandi/Primary Examiner, Art Unit 2662